Peters, J.
(dissenting). I respectfully dissent. The majority recognizes that defendant Competition Imports, Inc. was required to forward the paperwork pertaining to defendant Melissa J. Rifenburg’s registration and title application to the Department of Motor Vehicles within five days of its issuance of the temporary registration (see Vehicle and Traffic Law § 420-a [4]; 15 NYCRR 78.23 [e] [1]), that a failure to comply with the State’s registration requirements has resulted in a finding that the automobile dealer will be estopped from denying ownership and that it is uncontroverted that Competition failed to comply with the foregoing statutory requirement. Nonetheless the majority seeks to create a judicially declared exception to the clear and unambiguous statutory language when insurance coverage is procured by the purchaser prior to the issuance of a temporary registration. In so doing, the majority reviews those cases where an estoppel was found (see e.g. Switzer v Aldrich, 307 NY 56, 61 [1954]; Brown v Harper, 231 AD2d 483, 484 [1996]; Panzella v Major Chevrolet, 209 AD2d 594, 595 [1994]; Jamison v Walker, 48 AD2d 320, 324 [1975]) and concludes that despite the strong public policy concerns that led to the promulgation of the statutory scheme, those cases are dissimilar to the instant action because it cannot be discerned therefrom “whether all the statutory requirements— *580including proof of financial security — were in place when the temporary registration was granted.”
I find this distinction to be without merit as New York law requires a dealer to verify that all statutory requirements are met, including insurance coverage, prior to its issuance of a temporary registration {see Vehicle and Traffic Law § 312 [1]; § 420-a [4]; 15 NYCRR 78.23 [d] [2]; Brown v Harper, supra at 484). Because it is established that strict compliance with the statutory mandates for motor vehicle registration is required in this state {see e.g. Switzer v Aldrich, supra at 61; Reese v Reamore, 292 NY 292, 296-297 [1944]; Shuba v Greendonner, 271 NY 189, 192-193 [1936]), I would find, as did Supreme Court, that Competition is estopped from denying ownership at this juncture due to its failure to comply with the five-day requirement {see Panzella v Major Chevrolet, supra at 595; cf. Zilenziger v White Plains Nissan, 201 AD2d 479, 480 [1994]).
As I believe that Supreme Court properly denied Competition’s motion for summary judgment on the issue of liability {see Vehicle and Traffic Law § 388 [1]), as well as plaintiffs motion on the same issue due to Competition’s proffer of admissible evidence indicating the existence of a triable issue of fact {see e.g. Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]), I would affirm.
Ordered that the order is modified, on the law, without costs, by reversing so much thereof as denied the motion by defendant Competition Imports, Inc.; motion granted, summary judgment awarded to said defendant and complaint dismissed against it; and, as so modified, affirmed. [See 192 Misc 2d 97.]